


110 HR 5998 IH: Protecting Children’s Health Coverage Act of

U.S. House of Representatives
2008-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5998
		IN THE HOUSE OF REPRESENTATIVES
		
			May 8, 2008
			Mr. Pallone (for
			 himself, Ms. Shea-Porter,
			 Mr. Altmire,
			 Ms. Baldwin,
			 Mr. Braley of Iowa,
			 Mrs. Capps,
			 Mr. Courtney,
			 Ms. DeGette,
			 Ms. DeLauro,
			 Mr. Dingell,
			 Mr. Doyle,
			 Mr. Ellison,
			 Mr. Engel,
			 Ms. Eshoo,
			 Mr. Gene Green of Texas,
			 Ms. Harman,
			 Mr. Hodes,
			 Ms. Hooley,
			 Mr. Inslee,
			 Mr. Larson of Connecticut,
			 Mr. Markey,
			 Mr. Murphy of Connecticut,
			 Mr. Patrick J. Murphy of Pennsylvania,
			 Mr. Rangel,
			 Mr. Rush, Ms. Schakowsky, Ms.
			 Solis, Mr. Stark,
			 Mr. Stupak,
			 Mr. Towns,
			 Mr. Walz of Minnesota,
			 Mr. Waxman, and
			 Mr. Welch of Vermont) introduced the
			 following bill; which was referred to the Committee on Energy and
			 Commerce
		
		A BILL
		To nullify any effectiveness of the August 17, 2007,
		  State health official letter issued by the Centers for Medicare & Medicaid
		  Services.
	
	
		1.Short titleThis Act may be cited as the
			 Protecting Children’s Health Coverage Act of
			 2008.
		2.Nullifying any
			 effectiveness of August 17, 2007, Letter
			(a)In
			 generalWith respect to the
			 August 17th Letter (as defined in subsection (c)(1)), the following shall
			 apply:
				(1)Such Letter shall have no force or
			 effect.
				(2)The Secretary of Health and Human Services
			 is prohibited from applying or enforcing any policy, directive, or requirement
			 contained in such Letter, or any other policy, directive, or requirement issued
			 on or after August 17, 2007, substantially similar to those contained in such
			 Letter, unless such policy, directive, or requirement is explicitly contained
			 in a regulation in effect before such date.
				(3)In order to restore States, to the maximum
			 extent practicable, to the position they would have been in if the August 17
			 Letter had not been issued or applied, to the extent that a State's request
			 (through CHIP or Medicaid plan amendment, demonstration project, or otherwise)
			 made before the date of the enactment of this Act to extend health insurance
			 through CHIP or Medicaid to uninsured children, or to maintain previously
			 existing CHIP or Medicaid eligibility for children—
					(A)was denied, in whole or in part, by CMS on
			 or after August 17, 2007, and before the date of the enactment of this Act
			 based, in whole or in part, on the application of any policy, directive, or
			 requirement contained in the August 17th Letter, CMS shall, upon the written
			 request of a State made within 30 days after such date of enactment, reconsider
			 and issue a new decision on the State's request within 30 days of the date of
			 such written request and without reliance on any such policy, directive, or
			 requirement;
					(B)was approved before such date of enactment
			 but had been modified, in whole or in part, by a State before such approval
			 specifically in response to the application of any such policy, directive, or
			 requirement, CMS shall, upon the written request of the State made within 30
			 days after such date of enactment, issue a decision to approve or disapprove
			 removal of the modification (and restoration of the original request) within 30
			 days of the date of such written request and without reliance on any such
			 policy, directive, or requirement; or
					(C)has been modified by a State, but not acted
			 upon by CMS, before such date of enactment specifically in response to the
			 application of any such policy, directive, or requirement, upon the written
			 request of the State made within 30 days after such date of enactment, the
			 modification shall be deemed withdrawn and the request, with such modification
			 withdrawn, shall be treated, effective as of the date of such written request,
			 as if the modification had never been included with respect to such request and
			 the CMS deadline otherwise applicable to acting on such request shall continue
			 to apply without regard to the withdrawal of such modification.
					(b)ConstructionNothing in this section, or the enactment
			 of this section, may be construed to suggest that the August 17th Letter ever
			 had any force or effect.
			(c)DefinitionsIn
			 this section:
				(1)The term August 17th Letter
			 means the State Health Official Letter #07–001 from the Director of the Center
			 for Medicaid and State Operations of CMS dated August 17, 2007, to State Health
			 Officials, and includes the State Health Office Letter #08–003 from such
			 Director dated May 7, 2008, to such Officials regarding application of such
			 August 17, 2007, letter.
				(2)The term
			 CHIP means the State Children’s Health Insurance Program under
			 title XXI of the Social Security Act.
				(3)The term
			 CMS means the Centers for Medicare & Medicaid Services.
				(4)The term
			 Medicaid means the program under title XIX of the Social Security
			 Act.
				(5)The term
			 State has the meaning given such term for purposes of CHIP.
				
